DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:   the limitation “wherein the adsorbent beds”, in line 5, is not consistent nomenclature throughout the claims.  In order to avoid any potential ambiguities, the limitation will be examined as “wherein each of the adsorbent beds of the at least two adsorbent beds”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pre-purification unit to remove substantially all H2O and CO2” in claim 1,  where “pre-purification unit” is the place holder, coupled with the functional language of to remove substantially all H2O and CO2, without reciting sufficient structure to perform the function.  Applicant’s disclosure is absent structure to be interpreted for the pre-purification unit to perform the function and therefore lacks written description under 35 USC 112(a) and renders the claim indefinite under 35 USC 112(b) for being unclear what the metes and bounds of the claim are without clear structure to be interpreted as the pre-purification unit.
“a pre-purification unit” in claims 12 and 17, where “unit” is the placeholder, coupled with the functional language “pre-purification”, not modified by structure to sufficiently perform the function. Applicant’s disclosure is absent structure to be interpreted as the unit to perform the function and therefore lacks written description under 35 USC 112(a) and renders the claim indefinite under 35 USC 112(b) for being unclear what the metes and bounds of the claim are without clear structure to be interpreted as the unit.
“cryogenic separation unit” in claims 1, 12 and 17 where “unit” is the place holder and “cryogenic separation” is the function, not modified by structure, to sufficiently perform the function.  Applicant’s disclosure is absent structure to be interpreted as the unit to perform the function and therefore lacks written description under 35 USC 112(a) and renders the claim indefinite under 35 USC 112(b) for being unclear what the metes and bounds of the claim are without clear structure to be interpreted as the unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-11 are rejected for being dependent on claim 1, claims 13-16 are rejected for being dependent on claim 12 and claim 18 is rejected for being dependent on claim 17.

Claims 1 recites the limitation “a pre-purification unit to remove substantially all H2O and CO2”, invoking 35 USC 112(f) for reciting a placeholder coupled with functional language, and not modified by structure sufficient to perform the function, however Applicant’s disclosure is silent as to what structure is to be interpreted as the pre-purification unit and therefore lacks written description.  Paragraph 0007, 0008, 0022, 0023 and 0031 appear to reiterate the term “pre-purification unit”, without defining any associated structure(s).

Claims 1, 12 and 17 each recite the limitation “a cryogenic separation unit”, invoking 35 USC 112(f) for reciting a placeholder coupled with functional language, not modified by structure sufficient to perform the function, however Applicant’s disclosure is silent as to what structure is to be interpreted as and therefore lacks written description.  Paragraphs 0001, 0002, 0008, 0009, 0015, 0018, 0019, 0022, 0024, 0029, 0030, 0031, 0032, 0034 and 0035 appear to reiterate the term “cryogenic separation unit”, without defining any associated structure.

Claims 12 and 17 recites the limitation “a pre-purification unit”, invoking 35 USC 112(f) for reciting a placeholder coupled with functional language, and not modified by structure sufficient to perform the function, however Applicant’s disclosure is silent as to what structure is to be interpreted as the pre-purification unit and therefore lacks written description.  Paragraph 0007, 0008, 0022, 0023 and 0031 appear to reiterate the term “pre-purification unit”, without defining any associated structure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-11 are rejected for being dependent on claim 1, claims 13-16 are rejected for being dependent on claim 12 and claim 18 is rejected for being dependent on claim 17.

Claim 1 recites the limitations “a synthesis gas stream” in line 1,“the synthesis gas product stream”, in lines 2-3, and “a synthesis gas feed stream” in line 4, rendering the claim indefinite for being unclear if the limitation of lines 2-3 is the same as the synthesis gas stream in line 1 or not, or if the limitation of line 4 is the same as the synthesis gas stream of line 1 or not.  

Claim 1 recites the limitation “a pre-purification unit to remove substantially all H2O and CO2”, invoking 35 USC 112(f) for reciting a placeholder coupled with functional language, and not modified by structure sufficient to perform the function, however Applicant’s disclosure is silent as to what structure is to be interpreted as the pre-purification unit thereby rendering the claim indefinite for being unclear what the metes and bounds of the claim are.

Claims 1, 12 and 17 each recite the limitation “a cryogenic separation unit”, invoking 35 USC 112(f) for reciting a placeholder coupled with functional language, not modified by structure sufficient to perform the function, however Applicant’s disclosure is silent as to what structure is to be interpreted as the pre-purification unit thereby rendering the claim indefinite for being unclear what the metes and bounds of the claim are as many structures can be used in cryogenic separation.

Claim 1 recites the limitation “where each bed undergoes at least two phases:”, in line 6, rendering the claim indefinite for lacking antecedent basis and being unclear if referencing the at least two adsorbent beds previously claimed in line 5.  

Claim 1 recites the limitation “substantially free of H2O and CO2 by adsorbing these components on the adsorbent bed”, in lines 7-8, rendering the claim indefinite for being unclear what components Applicant is referencing. 

Claim 1 recites the limitation “a regeneration phase to desorb H2O and CO2 from the adsorbent bed using a regeneration gas and routing the H2O and CO2 -laden regeneration gas”, in line 9, for the H2O and CO2-laden regeneration gas lacking antecedent basis, and being unclear if each gas is synonymous with each other and will be examined as “a regeneration phase to desorb H2O and CO2 from the adsorber bed using a regeneration gas, thereby forming a H2O and CO2 – laden regeneration gas, and routing the H2O and CO2-laden regeneration gas”.

Claim 1 recites the limitation “a pressurization step to increase the pressure of the adsorbent bed to be regenerated in a controlled manner using the regeneration gas” in lines 13-14, rendering the claim indefinite for the term “the pressure” lacking antecedent basis and being unclear what constitutes a “controlled manner”.  

Claim 1 recites the limitation “a heating step to heat the regeneration gas in a heater and supplying it” in line 15, which is indefinite for being unclear what the term “it” is referencing.  

Claim 1 recites the limitation “a first cooling step in which heat addition to the heater stops while continuing the flow of the regeneration gas through the heater and the adsorbent bed”, in lines 17-18, rendering the claim indefinite for being unclear how heat addition to the heater stops if the regeneration gas is still going through the heater. The specification appears to merely reiterate the claim language, without specifically describing an example, at least, to what might be considered “in which heat addition to the heater stops”.  The metes and bounds of the claim are therefore unascertainable as to what is meant by “heat addition to the heater stops”.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of the fact that: (A) the words of a claim must be given their plain meaning, and (B) it is improper to import claim limitations from the specification.

Claim 1 recites the limitation “a second cooling step to cool the adsorbent bed further with the regeneration gas while by-passing the heater”, in lines 19-20, rendering the claim indefinite for being unclear what Applicant is referencing the adsorbent bed being cooled further from and being unclear what is bypassing the heater.  

Claim 1 recites the limitation “a depressurization step in which the flow of regeneration gas to the adsorbent bed is stopped and the adsorbent bed is depressurized to the pressure of the product synthesis gas product stream in a controlled manner”, in lines 21-23, rendering the claim indefinite for the term “the pressure” of the product synthesis gas product gas stream lacking antecedent basis, and for being unclear what constitutes a “controlled manner”.  

Claim 1 recites the limitation “during the depressurization and final cooling steps, the gas stream exiting the adsorbent bed from the product end”, in lines 28-29, rendering the claim indefinite for the term “the gas stream” lacking antecedent basis and being unclear if the gas stream is the same as the product synthesis gas product stream or not.  

Claim 1 recites the limitation “the gas stream exiting the adsorbent bed from the product end is combined with the regeneration gas stream portion of the synthesis gas product stream, and the combined mixture is compressed in the compressor to form a regeneration gas and the compressed mixture is routed to up-stream of the pre-purification unit thus bypassing the adsorbent bed” in lines 29-32, rendering the claim indefinite for being unclear if the term “a regeneration gas” is the same as the regeneration gas previously claimed in claim 1, if this is the H2o and CO2-laden regeneration stream previously claimed in claim 1, the term “the combined mixture” lacking antecedent basis.  

Claims 2 and 3 recite the limitation “a pre-purification unit”, rendering the claims indefinite for being unclear as to whether the claims require an additional pre-purification unit to the one already recited in claim 1 or not.  

Claim 10 recites the limitation “a feed phase…a regeneration stage…a stand-by phase”, rendering the claim indefinite for being unclear if these are the same feed phase, regeneration phase and stand-by phase recited in claim 7 from which claim 10 depends.  Furthermore, it is unclear if the “stand-by phase” of claim 10 is the same as the “additional stand-by phase” or the “stand-by phase” of claim 7 or not.  

Claims 12 and 17 recite the limitation “a pre-purification unit”, invoking 35 USC 112(f) for reciting a placeholder coupled with functional language, and not modified by structure sufficient to perform the function, however Applicant’s disclosure is silent as to what structure is to be interpreted as the pre-purification unit thereby rendering the claim indefinite for being unclear what the metes and bounds of the claim are.  Paragraph 0007, 0008, 0022, 0023 and 0031 appear to reiterate the term “pre-purification unit”, without defining any associated structure.

Claim 12 recites the limitation “where each bed” in line 6, which renders the claim indefinite for being unclear which of the at least two adsorbent beds Applicant is referencing.  

Claim 12 recites the limitation “the regeneration gas” in line 13, which lacks antecedent basis and is indefinite for being unclear if the regeneration gas is the same as the regeneration gas stream in line 10 or not.  

Claim 12 recites the limitation “stopping the flow of regeneration gas to the adsorbent bed after it is regenerated, depressurizing the adsorbent bed and introducing a portion of the synthesis gas feed stream to the second adsorbent bed to cool it to substantially the same temperature as the synthesis gas feed stream, wherein, during depressurization and subsequent cooling, the gas stream exiting the product end of the adsorbent bed is combined with the regeneration portion of the synthesis gas product stream and the combined gas mixture is compressed in the compressor forming the regeneration gas which is routed upstream of the pre-purification unit thus bypassing the regenerated bed.”, in lines 15-22, rendering the claim indefinite for: the term “the flow of regeneration gas” lacking antecedent basis thereby making it unclear which flow Applicant is referencing, being unclear which of the adsorbent beds of the at least two adsorbent beds Applicant is referencing in line 15, reciting the term “it” in lines 15 and 17 without being clear what “it” is referencing, being unclear which adsorbent bed of the at least two adsorbent beds Applicant is referencing in line 16, being unclear if the “subsequent cooling” in line 18 is when the synthesis gas feed stream is fed “to the second adsorbent bed to cool it” of line 17, “the gas stream” of line 18 lacking antecedent basis and being unclear if the gas stream is one of the other streams already claimed, being unclear which adsorbent bed of line 19 Applicant is referencing of the at least two adsorbent beds, the term “the combined gas mixture” lacking antecedent basis and being unclear which gas mixture Applicant is referencing, being unclear how the regeneration gas of line 21 can both be the same regeneration gas which flows through the second adsorbent as recited in lines 8-9.  

Claim 12 recites the limitation “substantially free of H2O and CO2 by adsorbing these components on the adsorbent bed”, in lines 7-8, rendering the claim indefinite for being unclear what components Applicant is referencing. 
Claim 12 recites the limitation “the product end”, in the fourth to last line, which lacks antecedent basis, making it unclear what product end Applicant is referencing.  

Claim 14 recites the limitation “the adsorbent bed” rendering the claim indefinite for being unclear which of the at least two adsorbent beds Applicant is referencing.  

Claim 15 recites the limitation “stopping the addition of heat to the regeneration gas heater during a cooling step” rendering the claim indefinite for the term “regeneration gas heater” lacking antecedent basis, therefore being unclear what heater Applicant is referencing, and for being unclear if there was an addition of heat to the regeneration gas heater happening at some point during the cooling step or some other step recited in claim 13 from which claim 15 depends.  Furthermore, the claim is indefinite for being unclear if the “cooling step” of “during a cooling step” is the same, or different, cooling step in claim 13 from which claim 15 depends.  

Claim 16 recites the limitation “bypassing the regeneration gas heater during a cooling step of the TSA cycle and sending the adsorbent bed undergoing the regeneration phase” rendering the claim indefinite for the term “the regeneration gas heater” lacking antecedent basis, whether “a cooling step” is the same, or different “cooling step” in claim 13 from which claim 16 depends, what is bypassing the regeneration gas heater during the cooling step, or what “sending the adsorbent bed undergoing the regeneration phase” means. 


Claim 17 recites the limitation “wherein the adsorbent beds alternately undergo a feed phase during which an adsorbent bed purifies a synthesis gas feed stream and produces a synthesis gas product stream substantially free of H20 and C02 and a regeneration phase during which an adsorbent bed is regenerated using a regeneration portion of the synthesis gas product stream”, in lines 5-9, is rendered indefinite for being unclear which of the at least two adsorbent beds Applicant is referencing with the term “an adsorbent bed”.  For the purpose of examination, the limitation will be examined as “wherein each adsorbent bed of the at least two adsorbent beds alternately undergo a feed phase during which each adsorbent bed of the at least two adsorbent beds purifies a synthesis gas feed stream and produces a synthesis gas product stream substantially free of H20 and CO2, and a regeneration phase during which each adsorbent bed is regenerated using a regeneration portion of the synthesis gas product stream”.

Claim 17 recites the limitation “a cryogenic separation unit”, in lines 10 and 11, rendering the claim indefinite for being unclear if this limitation is the same as the cryogenic separation unit already claimed in line 3.  For purposes of examination, the limitation will be interpreted as “the cryogenic separation unit”.

Claim 17 recites the limitation “a compressor and heater disposed in series” in line 12, rendering the claim indefinite for being unclear what the compressor and heater are in series with.  For purposes of examination, the limitation will be examined as “a compressor and heater disposed in series with one another”.

Claim 17 recites the limitation “a conduit arrangement and valves” in lines 10, 15, 18, 20 and 22 rendering the claim indefinite for being unclear if any of the conduits and valves are the same or not.  For purposes of examination, the limitations will respectively be examined as “a first conduit arrangement and valves”, for line 10, “a second conduit arrangement and valves” for line 15, “a third conduit arrangement and valves” for line 18, “a fourth conduit arrangement and valves” for line 20, “a fifth conduit arrangement and valves” for line 22.

Claim 17 recites the limitation “the low-pressure side of the compressor”, in line 14, rendering the claim indefinite for lacking antecedent basis and being unclear what low-pressure side of the compressor Applicant is referencing.  For purposes of examination, the limitation will be examined as “a low-pressure side of the compressor”.

Claim 17 recites the limitation “routing the regeneration gas through a heater”, in line 15, rendering the claim indefinite for being unclear if the heater claimed is the same claimed in line 12 or not.  For purposes of examination, the limitation will be examined as “routing the regeneration gas through the heater”.

Claim 17 recites the limitation “for routing the regeneration gas to the product end of the adsorbent beds”, in lines 18-19, rendering the claim indefinite for the term “the product end” lacking antecedent basis and being unclear what product end of the at least two adsorbent beds Applicant is referring.  For purposes of examination, the limitation will be examined as “for routing the regeneration gas to a product end of each of the at least two adsorbent beds”.

Claim 17 recites the limitation “withdrawing gas from the feed end of the adsorbent beds and routing gas to upstream of the pre-purification unit” in lines 20-21, rendering the claim indefinite for the term “the feed end” lacking antecedent basis and being unclear what feed end of which of the at least two adsorbent beds Applicant is referencing.  For purposes of examination, the limitation will be examined as “withdrawing gas from a feed end of each of the at least two adsorbent beds and routing the gas to upstream of the pre-purification unit”.

Claim 17 recites the limitation “withdrawing a synthesis gas stream from the product end of the adsorbent beds and routing the gas stream to the conduit for routing a regeneration portion of the synthesis gas product stream to the low-pressure side of the compressor”, in lines 22-25, rendering the claim indefinite for being unclear which “gas stream” of the “routing the gas stream” term Applicant is referencing.  For purposes of examination, the limitation will be examined as “withdrawing the synthesis gas product stream from the product end of each of the at least two adsorbent beds and routing the synthesis gas product stream to the conduit for routing the regeneration portion of the synthesis gas product stream to the low-pressure side of the compressor”.

Claim 18 recites the limitation “The continuous purification method of claim 17” which is indefinite for being unclear what method Applicant is referencing since claim 17 is an apparatus claim.  For the purposes of examination, the limitation will be interpreted as “The integrated apparatus for continuous purification of claim 17”.

Claim 18 recites the limitation “the heater and piping is made of austenitic steels” which renders the indefinite for the piping lacking antecedent basis, making it unclear if they are the conduits already claimed or not.  For purposes of examination, the limitation will be interpreted as “the heater and all of the conduits are made of austenitic steels”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s admitted prior art shown in Figure 1 of Applicant’s disclosure, hereinafter referred to as Applicant’s admitted prior art shown in Fig. 1.

Regarding claim 17, Applicant’s admitted prior art shown in Fig. 1 teaches an integrated apparatus (Fig. 1) for continuous purification of a synthesis gas (Fig. 1, “Feed”) to remove substantially all H20 and C02 (using adsorbent beds 100 and 200) prior to routing a synthesis gas product stream (7) to a downstream cryogenic separation unit (“cryogenic separation unit”), comprising: 
a synthesis gas purification unit comprised of at least two adsorbent beds (100 and 200) undergoing1 a temperature swing adsorption (TSA) cycle wherein each adsorbent bed (100 and 200) of the at least two adsorbent beds alternately undergo a feed phase (see at least lines 1-3 in figure 1; see also paragraph 4 of Applicant’s specification) during which each adsorbent bed of the at least two adsorbent beds purifies (see at least paragraph 0004 for description of each of at least two adsorbent purifies a feed) a synthesis gas feed stream (3) and produces a synthesis gas product stream (see at least last two lines of paragraph 0003) substantially free of H20 and CO2 (as described in at least paragraph 4), and a regeneration phase during which each adsorbent bed is regenerated (see at least paragraph 0004) using a regeneration portion of the synthesis gas product stream (see at least paragraph 6). 
a first conduit arrangement and valves (comprising valves 161, 261 and conduits 5 and 6) for routing the synthesis gas product stream to the cryogenic separation unit; 
a compressor (400) and heater (500) disposed in series with one another (fluidly by stream 12); 
a conduit (10) for routing a regeneration portion of the synthesis gas product stream to a low-pressure side (upstream side of compressor 10) of the compressor to form a regeneration gas (gas leaving in conduit 11); 
a second conduit arrangement and valves (comprising valve 401 and conduits 12 and 13) for routing the regeneration gas through the heater, for by-passing the heater (valve 402), and for routing the regeneration gas upstream of the pre- purification unit (using valve 404); 
a third conduit arrangement and valves (comprising valves 162, 262, and conduits 4 and 24) for routing the regeneration gas to a product end (end at conduits 4 and 24) of the adsorbent beds;  - 26 -Attorney Docket No.: 14352 
a fourth conduit arrangement and valves (comprising valves 152 and 252 and conduits 25 attached to the outlet of valves 152 and 252) for withdrawing gas from a feed end (end associated with conduits 3 and 23) of each of the at least two adsorbent beds and routing gas (gas leaving each of valves 152 and 25) to upstream of the pre-purification unit (“Return to upstream of pre-purification unit”; and 
a fifth conduit arrangement and valves (comprising valves 163 and 263 as well as those conduits which connect valves 163 and 263 to conduit 5) for withdrawing a synthesis gas stream from the product end of each of the at least two adsorbent beds and routing the synthesis gas stream to the conduit (recalled to be 10 as mentioned above) for routing the regeneration portion of the synthesis gas product stream to the low-pressure side of the compressor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art as applied to claim 17, in further view of Applicant’s admitted prior art with regards to Hiller et al. (US 4,559,207) in paragraph 0010, hereinafter referred to as Applicant’s admitted prior art according to Hiller.

Regarding claim 18, Applicant’s admitted prior art teaches the integrated apparatus for continuous purification, according to claim 17, however does not teach wherein materials of construction for the heater and all of the conduits are made of austenitic steels to reduce the rate of contamination formation.

Applicant’s admitted prior art according to Hiller, discussed in paragraph 0010 recites “the formation of contaminants in a methanol synthesis reactor by recommending the fabrication of the reactor and heat exchange tubes from austenitic steels (i.e., Cr-containing, stainless steels) to reduce the formation of hydrocarbon contaminants in the product methanol stream. Hiller et al discloses steels having a high austenite (i.e., chromium) content and low iron oxide content, such as stainless steels, have very little catalytic activity for producing undesirable reaction products in syngas streams. As such, to minimize the rate of the undesirable reactions in the regeneration system, the components in contact with hot syngas such as regeneration gas heater (500) and the piping between said gas heater (500) and the adsorbent beds (100, 200) are commonly constructed with austenitic (stainless) steels.”.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Applicant’s admitted prior art in Figure 1, in view of Applicant’s admitted prior art according to Hiller, by modifying the heater and conduits to be constructed of austenitic steels in order to provide the similar and predictable result of minimizing undesirable reactions between the synthesis gas and the materials which make up the heater and conduits.

Conclusion
Although no prior art rejections have been made herein for claims 1-16, a determination of allowability cannot yet be established. It has been held that “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”, since prior art rejections “should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims”. See MPEP § 2173.06 (II). In the instant case, at least claims 1 and 12 contain numerous indefiniteness issues, wherein significant considerable speculation would be required for applying prior art. Thus, claims 1-16 are solely being rejected under 112(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. MPEP § 2114 (II).